Citation Nr: 9912677	
Decision Date: 05/10/99    Archive Date: 05/21/99

DOCKET NO.  97-02 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for hepatitis C acquired as a result of 
hospitalization and medical treatment provided by the 
Department of Veterans Affairs (VA).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The appellant had active service from October 1943 to March 
1946, from July 1951 to July 1955, and from October 1955 to 
May 1969.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1996 rating decision of the 
San Juan, Puerto Rico Regional Office (RO) of the Department 
of Veterans Affairs (VA), that denied the veteran's claim for 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
Hepatitis C allegedly acquired as a result of hospitalization 
and medical treatment provided in a VA medical facility from 
February 1982 through April 1982.


REMAND

The veteran contends that he incurred Hepatitis C as a result 
of a blood transfusion during a period of VA hospitalization 
from February 1982 through April 1982 when he underwent 
bilateral hip replacement surgeries.  In a personal hearing 
conducted in March 1999 before the undersigned Member of the 
Board, the appellant testified that he recalled receiving 
multiple blood transfusions while he was in the intensive 
care unit (ICU) of the hospital; he had also been told by VA 
medical personnel that he almost died during surgery and was 
given blood to save his life.  In addition, he recalls that 
he may have received blood transfusions during a period of VA 
hospitalization in 1990 for surgical revision of his hip 
replacements.

The appellant also submitted written statements in March 1999 
from his son, a daughter (who is a nurse), and a friend who 
stated, in essence, that the appellant was observed to have 
received intravenous blood transfusions following his hip 
surgery in 1982.  

Review of the current medical evidence of record revealed the 
first evidence of the presence of Hepatitis C in medical 
records from Walter Reed Army Hospital, dated April and May 
1992.  These records show diagnosis of active chronic 
Hepatitis C, confirmed by liver biopsy.  The Board further 
notes that the records from Walter Reed currently associated 
with the claims folder appear to be incomplete.

VA hospital summary report from the 1982 hospitalization has 
been associated with the claims file; however, it does not 
appear that the RO has attempted to obtain the inpatient 
treatment records from that period of hospitalization nor the 
hospital records from the appellant's 1990 hospitalization 
for hip surgery.  

The Board notes that in a report, dated August 1995, a VA 
physician opined that it was highly probable the appellant 
received multiple blood transfusions during surgeries 
performed in that VA hospital in 1982 for bilateral hip 
replacement.  The physician also reported that he had been 
informed by the chief of the hospital's blood bank that 
hepatitis C virus testing was not begun until May 1990 in 
that medical facility.  The VA physician referred to an 
earlier report he wrote, dated June 1995, which is not 
currently associated with the claims file.  The Board notes 
that while this is a well reasoned opinion, the lack of 
medical records concerning the VA hospitalization in 1982 and 
1990, as well as the missing June 1995 report, ultimately 
results in this opinion not being sufficient to reach an 
appellate determination.

Finally, the Board notes that it appears that the appellant 
was hospitalized several times in the 1980's at Ryder 
Memorial Hospital, where he underwent at least one surgical 
procedure.  In light of the appellant's contentions, the 
Board believes that the medical records pertaining to these 
hospitalizations might be relevant to the appellant's claim 
for compensation for hepatitis C.

The Board believes that the state of the current evidentiary 
record is such that a comprehensive search for the pertinent 
VA medical records must be undertaken.  The United States 
Court of Appeals for Veterans Claims (formerly known as the 
"United States Court of Veterans Appeals") (the Court) has 
held that, if records are not associated with the claims file 
which are relevant to the claim at issue, the RO must 
establish the unavailability of such records to a reasonable 
certainty.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992); Cuevas v. Principi, 3 Vet. App. 542 (1992).  

Therefore, this case is REMANDED to the RO for the following 
actions:

1.  After the necessary information and 
authorization have been obtained from the 
veteran, copies of all records from 
hospital stays in the 1980's, as well as 
all records and letters pertaining to the 
initial findings of hepatitis at Walter 
Reed Army Hospital in 1992 should be 
obtained by the RO and added to the 
claims file.

2.  The RO should take all necessary 
steps to obtain the veteran's complete VA 
medical records, not already of record, 
including any operative reports, nursing 
notes, consent forms, or other medical 
records associated with the 1982, and 
1990 hospitalizations and surgeries.  The 
records should then be associated with 
the claims folder.

If complete clinical records reflecting 
these hospitalizations are unavailable or 
could not be obtained for association 
with the claims file, then the RO should 
clearly indicate the reason(s).  If it is 
determined that the records are lost or 
destroyed, this determination should be 
reduced to writing and placed in the 
claims file.

3.  After copies of all treatment records 
have been associated with the claims file 
to the extent possible, the entire claims 
folder should be again sent to the VA 
physician who conducted the August 1995 
examination.  If the physician is no 
longer available or if another 
examination is deemed necessary, then the 
RO should schedule another VA examination 
or refer the claims folder  to another VA 
physician to determine the nature and 
etiology of the veteran's hepatitis C.  
It is requested that the physician review 
all the records on file and the medical 
history regarding the development of the 
veteran's hepatitis.  The physician 
should render opinions concerning the 
following:

a.  Does the evidence of record support 
the veteran's recollection that he 
received blood transfusions during one or 
more of his VA hospitalization periods?

b.  If so, what is the degree of medical 
probability that the veteran incurred 
hepatitis C as a result of a blood 
transfusion during a period of VA 
hospitalization?

c.  If it is determined that the veteran 
did not incur hepatitis C as a result of 
a blood transfusion during a period of VA 
hospitalization, the physician should 
specifically indicate so, and should 
provide an opinion as to the most 
probable cause and date of onset of the 
veteran's hepatitis C.

d.  If the answers to any of the above 
questions cannot be provided without 
resort to speculation, the physician 
should so indicate.  A complete rationale 
for all opinions expressed should be 
included in the report.

The entire claims folder and a copy of 
this remand must be made available to and 
reviewed by the physician.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing development has been completed 
in its entirety.  In particular, the RO 
should ensure that the requested medical 
opinions are in compliance with the 
directives of this remand.  Otherwise, 
the RO should implement corrective 
procedures.

5.  After undertaking any further 
development deemed appropriate, the RO 
should readjudicate the issue of 
entitlement to compensation for hepatitis 
C, pursuant to 38 U.S.C. § 1151 with 
consideration given to all of the 
evidence of record, including any 
additional medical evidence obtained 
pursuant to this remand.  In the 
readjudication of this claim the RO must 
consider carefully and with heighten 
mindfulness the benefit of the doubt 
rule.  38 U.S.C.A. § 5107(b).  If the 
evidence is not in equipoise the RO 
should explain why.  See Cartwright v. 
Derwinski, 2 Vet.App. 24, 26 (1991).

6.  The veteran and his representative 
are hereby advised that they may submit 
additional evidence and argument while 
the case is in remand status.  Quarles v. 
Derwinski, 3 Vet.App. 129, 141 (1992).

If the benefit sought on appeal is not granted, the RO should 
issue a supplemental statement of the case and afford the 
appellant and his representative the appropriate period of 
time to respond.  Thereafter, the case should be returned to 
the Board for final appellate review, if otherwise in order.  
No action is required of the appellant until notified.  The 
purpose of this REMAND is to procure clarifying data and to 
comply with Court precedents.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

